Citation Nr: 0006691	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left shoulder region with injury to 
muscle groups III, V, and VI, fracture of the humerus with 
retained fragments, and partial paralysis of humeral 
circumflex and musculocutaneous nerves, currently rated 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the head with gutter type fracture of the 
parietal bone, currently rated 10 percent disabling.

3.  Entitlement to an effective date earlier than February 7, 
1962 for the award of service connection for residuals of 
gunshot wounds to the left shoulder region and head.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran served in the New Philippine Scouts from 
September 1946 to May 1949.  This matter comes to the Board 
of Veterans' Appeals (Board) from decisions of the Department 
of Veterans Affairs (VA) Manila Regional Office (RO).  


FINDINGS OF FACT

1.  Current residuals of a gunshot wound to the head consist 
of an asymptomatic, nondisfiguring scar and subjective 
complaints, such as headaches, dizziness, and insomnia, 
rather than purely neurologic symptomatology; the evidence 
does not demonstrate the presence of multi-infarct dementia.

2.  The veteran's original claim of service connection for 
residuals of gunshot wounds to the left shoulder region and 
head were received at the RO on February 7, 1962.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the head have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Codes 8045 and 9304 (1999).

2.  The criteria for an effective date earlier than February 
7, 1962, for an award of service connection for residuals of 
gunshot wounds to the left shoulder region and head have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 
3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on October 5, 
1948, he was hospitalized for treatment of gunshot wounds to 
the left shoulder and scalp which he sustained when he was 
fired upon while on patrol.  On admission to the hospital, he 
was unable to speak and reported right facial paralysis, 
although he was conscious and able to write.  The remainder 
of the neurological examination was negative.  A scalp 
fracture was described as a linear, compound, gutter-type 
fracture; the wound was debrided and sutured.  Examination of 
the left shoulder showed that the point of entry of the 
missile was the posterior aspect of the left shoulder with a 
point of exit on the anterior aspect.  The wound was debrided 
and sutured.  X-ray examination of the left shoulder showed a 
compound, comminuted fracture of the left humerus.  On 
October 7, 1948, the veteran's wounds were noted to be 
healing rapidly and well, and he was placed in a hanging 
cast.  By October 26, 1948, his speech and facial weakness 
had returned to normal, although he indicated that his speech 
was not the same as before.  On November 27, 1948, it was 
noted that the veteran's left deltoid was atrophied.  
Examination showed a probable axillary nerve injury (humeral 
circumflex), and he was transferred to another facility for 
further treatment.  

On January 21, 1949, the veteran was hospitalized in Manila.  
The admitting diagnoses were gunshot wound of the left 
shoulder, healed; gunshot wound of the left scalp, healed; 
complete, compound comminuted fracture of the left humerus; 
compound comminuted fracture of the left parietal bone; motor 
aphasia; palsy of the seventh cranial nerve; and division of 
the humeral circumflex nerve.  During his hospitalization, a 
skull X-ray was negative.  Physiotherapy was performed.  The 
diagnoses on discharge on March 21, 1949 were gunshot wound 
of the left shoulder, cured; gutter-type wound of the left 
scalp, cured; compound, complete, comminuted fracture of the 
left humerus, cured; compound, complete, comminuted fracture 
of the left parietal bone, cured; motor aphasia secondary to 
gunshot wound of the scalp, cured; palsy of the seventh 
cranial nerve, cured; and division of the humeral circumflex 
nerve, improved.

On May 1949 military separation medical examination, a 
history of a gunshot wound to the left arm and left side of 
the skull was noted.  Residuals on clinical evaluation were 
scars on the left arm and left side of the skull without 
complication or sequelae.

On February 7, 1962, the veteran's claim of service 
connection for residuals of gunshot wounds to the left 
shoulder area and head were received at the RO.  In 
connection with his claim, he was afforded a VA medical 
examination in June 1962 at which he complained of dizziness, 
headaches, difficulty speaking, pain and weakness in the left 
shoulder, and irritability.  Objective examination showed a 
glancing scar of the left parietal region above the left 
temple; it was slightly depressed, adherent, nondisfiguring, 
and nontender.  The scars of the left arm were slightly 
depressed, adherent, and nonpainful.  There was atrophy of 
the deltoid muscle and other muscles of the left arm.  There 
was limitation of motion of the left shoulder.  X-ray study 
of the skull showed no significant findings.  X-ray 
examination of the left arm showed an old fracture with gross 
deformity of the shaft of the upper portion of the humerus 
with healing.  Multiple foreign bodies were also observed 
close to the site of the fracture.  The diagnoses were 
residuals of gunshot wounds to the left head and left 
shoulder.  

On VA neurological examination in June 1962, the veteran 
related the history of his injury and described current 
symptoms of dizziness, "tremors" of muscles in the left 
upper extremity, occasional loss of consciousness, and 
occasional difficulty with speech.  Neurological examination 
showed an unremarkable gait and posture holding test.  The 
veteran was able to raise the left upper extremity in a 
horizontal level.  Muscle weakness was present in the left 
pectoralis major and left deltoid muscles, as well as the 
left biceps.  There was no muscle tenderness or spasm and 
deep tendon reflexes were normal and equal, other than the 
left pectoralis.  Sensory examination by pin prick and light 
touch was unreliable.  The cranial nerves showed no gross 
pathology.  Speech and aphasia could not be demonstrated as 
the veteran possessed only a smattering knowledge of Tagalog 
and English.  The diagnoses were partial paralysis of the 
humeral circumflex nerve and possibly the musculocutaneous 
nerves on the left.  

By June 1962 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the left 
shoulder region with injury to muscle groups III, V, and VI, 
fracture of the humerus with retained fragments, and partial 
paralysis of humeral circumflex and musculocutaneous nerves.  
An initial 30 percent rating was assigned under Diagnostic 
Code 5303.  In addition, the RO granted service connection 
for residuals of a gunshot wound to the head with gutter type 
fracture of the parietal bone.  An initial 10 percent rating 
was assigned under Code 8045.  Both ratings were effective on 
February 7, 1962, the date of receipt of the veteran's 
original claim for VA disability compensation benefits.  He 
was notified of the RO decision by June 1962 letter, and he 
did not file an appeal within the applicable time period; 
thus, the decision is final.  38 U.S.C.A. § 4005(b) (1958); 
38 U.S.C.A. § 3.104(a) (effective May 29, 1959 to December 31 
,1962).

In June 1967, the veteran filed a claim for increased rating, 
accompanied by a medical certificate from a private 
physician, indicating that his complaints at the time of June 
1967 examination were persistent headache, dizziness and 
absentmindedess, gradual loss of weight and body strength, 
and weakness and "persitent crapness" (sic) and pain of the 
left extremity.  By June 1967 rating decision, the RO 
continued the prior ratings then in effect.   

In March 1974, the veteran again filed a claim for increased 
rating, stating that his disabilities had increased in 
severity.  In support of his claim, he submitted a medical 
certificate from a private physician who indicated that he 
had examined the veteran earlier that month concerning his 
complaints of severe headaches, dizziness, insomnia, hot 
headedness, pain in the left shoulder with limitation of 
motion, weakness, and numbness, and general body weakness.  
The physician concluded that the wounds had increased in 
severity, causing the veteran to be helpless.

The veteran was afforded VA medical examination in June 1974 
in connection with his claim.  He reported frequent 
headaches, an irritable disposition, occasional speech 
difficulty and irrational behavior, and pain in the left 
shoulder during cold weather.  Examination showed a scar over 
the left parietal region which was slightly depressed, 
adherent, nontender, nondisfiguring, and well-covered by 
hair.  X-ray examination of the skull was normal.  
Neurological examination showed that the cranial nerves were 
intact, although there was impaired pinprick over the right 
half of the body, including the face.  The diagnoses included 
scar of the left parietal region, nondisfiguring.

By July 1974 rating decision, the RO continued the 30 percent 
rating for residuals of a gunshot wound to the left shoulder 
and the 10 percent rating for residuals of gunshot wounds to 
the head.  The Board notes that these ratings have remained 
in effect to date; thus, they are protected from reduction.  
38 C.F.R. 3.951(b) (1999). 

In April 1997, the veteran claimed he warranted an increased 
rating.  On VA medical examination in July 1997, he 
complained, inter alia, of intermittent episodes of light-
headedness.  The examiner noted that the veteran was 
currently under treatment for hypertension.  On examination, 
his skull exhibited a small, well-healed scar which was 
nontender.  Cranial nerve examination was entirely within 
normal limits.  X-ray of the skull was normal.  The diagnoses 
included history of fracture of the parietal bone of the 
skull secondary to gunshot wound.

II.  Increased rating for residuals of a gunshot wound to the 
head

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected residuals of a 
gunshot wounds to the head is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  His assertions regarding 
the severity of his disability are sufficient to make the 
claim plausible.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The veteran has been afforded VA examination in 
connection with his claim which provides sufficient 
information to rate his disability in accordance with the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  Moreover, despite being given several opportunities 
to do so by the RO, he has identified no outstanding, 
pertinent evidence which has not been obtained.  Thus, as to 
this issue, the Board is satisfied that all relevant facts 
have been properly developed pursuant to VA's duty to assist 
the veteran in the development of the claim. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected residuals of a gunshot wound 
to the head is currently rated 10 percent disabling pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8045 (1999), which 
provides that purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated as 10 percent disabling and no more 
under Diagnostic Code 9304.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  In the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma, ratings in excess of 
10 percent for brain disease due to trauma under Code 9304 
are not assignable.  Code 8045 (1999) further provides that 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  

In this case, the Board finds that the criteria for an 
increased rating for the residuals of gunshot wound to the 
head have not been met.  In this regard, it is noted that the 
medical evidence of record shows no diagnosis of multi-
infarct dementia associated with the in-service gunshot 
wound.  Moreover, recent medical examination has shown that 
the cranial nerves are entirely intact; no neurological or 
psychiatric symptoms are currently identified which can be 
attributed to the in-service gunshot wound to the head.  The 
Board also notes that a skull X-ray was normal.  Thus, as the 
veteran's disability is manifested purely by subjective 
complaints, without a diagnosis of multi-infarct dementia 
caused by the in-service head trauma, a rating in excess of 
10 percent may not be granted.  According to the rating 
criteria, his residuals of a gunshot wound to the head 
warrants no greater than his current 10 percent rating.  38 
U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.124a, Code 8045 (1999).

In reaching this decision, the Board has considered whether 
the veteran is entitled to a separate compensable rating for 
the scar on his head under 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 through 7805 (1999).  In this case, however, since 
his separation from service, the veteran's scalp scar has 
been asymptomatic, with no indication of pain, tenderness, 
ulceration, disfigurement, or limitation of function.  In 
view of the foregoing, the Board concludes that a separate 
compensable rating for the veteran's scalp scar is not 
warranted.  38 C.F.R. § 4.118, Codes 7800-7805 (1999); 38 
C.F.R. § 4.25(b); Esteban, 6 Vet. App. at 261.

Consideration was also given to application of various 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), e.g., given 
the service medical records showing palsy of the seventh 
cranial nerve following the in-service gunshot wound, the 
Board has considered whether the veteran would be entitled to 
an increased rating under Diagnostic Code 8207 (1999).  
However, the record shows that, at the time of his separation 
from service, his palsy was cured.  On recent medical 
examinations, there has been no indication of residual damage 
to the seventh cranial nerve.  Thus, absent evidence of 
incomplete paralysis of the seventh (facial) cranial nerve, 
an increased rating is not warranted.  Id.  

Moreover, the evidence above does not suggest that the 
disability at issue presents such exceptional or unusual 
disability as to render impractical application of the 
regular schedular standards to warrant assignment of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  There 
is no evidence, and the veteran has not contended, that 
residuals of a gunshot wound to the head has required 
hospitalization.  Also, there is no evidence that such 
disability, in and of itself, results in marked interference 
with employment beyond that already contemplated by the 
current evaluation.  

III.  Earlier Effective Date Claim

Under applicable criteria, unless otherwise provided, the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (1999).  An effective date from 
the day following the date of separation from service is 
authorized only if the claim is received within one year from 
separation from service.  38 C.F.R. § 3.400(b)(2) (1999).

In this case, the evidence shows that the veteran's original 
claim of service connection was received at the RO on 
February 7, 1962, well after his separation from service in 
May 1949.  There is no indication in the record, nor does the 
veteran contend, that he filed a claim for VA benefits prior 
to that date (including within one year of separation from 
service).  Under the criteria set forth above, therefore, 
there is no legal basis for an effective date earlier than 
February 7, 1962.  Id.  

In reaching this decision, the Board has considered the 
veteran's contentions that he did not file an earlier claim, 
as he was unaware of his potential eligibility for VA 
benefits.  He argues that military and/or VA officials had a 
duty to notify him of his potential eligibility for VA 
benefits at the time of his separation from service, 
especially in light of his maladroitness in navigating the VA 
benefits system.  However, while it is unfortunate that he 
did not learn of his eligibility for VA benefits sooner, his 
contentions do not provide a basis to award an effective date 
earlier than February 7, 1962.  Although VA makes a concerted 
effort to notify veterans of potential entitlement to 
benefits, the Court has held that VA does not have the duty 
to provide a veteran with personal notice of potential 
eligibility for benefits.  Hill v. Derwinski, 2 Vet. App. 451 
(1991).  

The Board is not free to award a retroactive effective date 
prior to the date it receives a claim unless there is 
specific statutory authority for such retroactive effective 
date.  As there is no statutory provision which authorizes VA 
to award benefits retroactively on the basis that VA had 
previously failed to provide information concerning potential 
benefits eligibility under 38 U.S.C.A. § 7722, the veteran's 
claim for an earlier effective date must fail.  See VA O.G.C. 
Prec. Op. No. 17-95 (June 21, 1995), 60 Fed. Reg. 43,188 
(1995).  Based on the facts in this case, there is no legal 
basis for an effective date earlier than February 7, 1962.  


ORDER

A rating in excess of 10 percent for residuals of a gunshot 
wound to the head with gutter type fracture of the parietal 
bone is denied.

An effective date earlier than February 7, 1962 for the award 
of service connection for residuals of gunshot wounds to the 
left shoulder region and head is denied.


REMAND

As set forth above, the veteran also claims entitlement to an 
increased rating for residuals of gunshot wounds to the left 
shoulder area.  His disability has been styled by the RO as 
"residuals of a gunshot wound to the left shoulder region 
with injury to muscle groups III, V and VI, fracture of the 
humerus with retained fragments, and partial paralysis of 
humeral circumflex and musculocutaneous nerves."  A 30 
percent rating is currently assigned, the maximum rating 
available under Diagnostic Code 5303, for severe injury to 
Muscle Group III of a minor extremity.  

While the veteran is currently receiving the maximum rating 
assignable under Diagnostic Code 5303, the Board notes that 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
evidence of record.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In that regard, the Court has held that a veteran 
can be rated separately for different manifestations of the 
same injury, where "none of the symptomatology for any one 
of [the] conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. 4.14.  Esteban, 6 Vet. App. at 262.  

In this case, the Board finds that the medical evidence of 
record is insufficient to determine whether separate ratings 
are warranted under the applicable criteria.  As noted, the 
veteran's service-connected disability includes damage to 
muscle groups III, V, and VI, residuals of a fracture of the 
humerus (with current X-ray findings of marked bony deformity 
of the proximal third of the humerus and degenerative 
changes), scars, and partial paralysis of humeral circumflex 
and musculocutaneous nerves.  In addition, on most recent 
medical examination in February 1999, the veteran exhibited 
decreased hand strength on the left and had difficulty 
fastening buttons and picking up pieces of paper with the 
left hand.  It is unclear whether such manifestations are 
part and parcel of the service-connected disability.

It is noted that under 38 C.F.R. § 4.55(a) (1999), a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  The Board finds that 
additional medical evidence is necessary to determine whether 
the veteran's service-connected muscle and nerve injuries 
affect different functions.  If so, his muscle and nerve 
injuries can be separately rated and combined, if different 
functions are involved.  Likewise, consideration should be 
given to whether any scars and residuals of a fracture of the 
humerus (with current X-ray findings of marked bony deformity 
of the proximal third of the humerus and degenerative 
changes) should be separately rated.  See e.g. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5202, 5203.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim and to ensure due process, 
the case is REMANDED for the following:

1.  The veteran should be scheduled for 
VA orthopedic and neurological 
examination by appropriate specialists to 
determine the current nature and severity 
of his service-connected residuals of 
gunshot wounds to the left shoulder area.  
The claims folder must be made available 
to the examiners in conjunction with 
their examination of the veteran.  Any 
indicated studies should be performed and 
the results reviewed prior to completion 
of the examination report.  After a 
thorough review of the claims file, 
particularly the service medical records, 
the examiners should be requested to 
delineate all current residuals of the 
gunshot wound to the left shoulder area, 
to include separately identifying each 
Muscle Group, nerve, and bone damaged by 
the in-service gunshot wound, as well as 
the nature and current severity of the 
residuals of such damage.  In identifying 
each muscle group and nerve damaged by 
the in-service gunshot wound, the 
examiner is requested to specifically 
identify the function of each affected 
nerve and muscle and the resulting 
impairment.  The examiners should also 
report all scars that are residuals of 
the gunshot wounds to the left shoulder 
area and state whether any such scar is 
tender and painful on objective 
demonstration, poorly nourished with 
repeated ulceration, or cause limited 
function.  The examiner is also requested 
to provide an assessment as to any 
current impairment of the humerus, such 
as nonunion of (false flail joint), 
fibrous union of, recurrent dislocation 
of at the scapulohumeral joint, or 
malunion of with marked or moderate 
deformity.

2.  The RO should carefully review the 
examination reports to ensure compliance 
with this remand.  If any development 
requested above has not been furnished, 
including any requested findings and/or 
opinions on examination, remedial action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Then, the claim should be 
readjudicated with consideration of all 
pertinent law and Court decisions, to 
include both the old and amended 
regulations pertaining to the evaluation 
of muscle injuries.  In reaching its 
decision, the RO should consider whether 
all applicable gunshot wound 
symptomatology is appropriately rated, to 
specifically include whether any scars, 
muscle or nerve damage, or 
musculoskeletal disabilities merit 
separate disability ratings.  The RO 
should also consider whether 38 C.F.R. §§ 
3.321(b)(1), 4.10, 4.40, 4.45, and 4.59 
are applicable to the veteran's claim.  

If the benefit sought on appeal is not granted, the veteran 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

